Citation Nr: 1208109	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-22 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, referred to as a low back disability.

2.  Entitlement to service connection for degenerative joint disease of the cervical spine, with bilateral arm radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1966 and April 1967 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision denying reopening of the claim of entitlement to service connection for a back disability, and a May 2004 rating decision denying service connection for degenerative joint disease of the cervical spine, both decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was previously before the Board in March 2011, at which time it was remanded in order to afford the Veteran a hearing before the Board.  The Veteran was afforded the hearing in November 2011, and a transcript has been associated with the record.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

The issue of entitlement to service connection for degenerative joint disease of the cervical spine, with bilateral arm radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a March 1984 rating decision, the RO denied the Veteran's claim of service connection for a back disability.  The Veteran did not appeal that decision, and it became final.  

2.  Evidence received since the RO's March 1984 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and therefore raises a reasonable possibility of substantiating the issue on appeal.  

3.  There is competent and credible evidence that the Veteran has had continuing low back symptoms from service to the present, and there is a current medical diagnosis of degenerative disc disease/degenerative joint disease of the lumbosacral spine.


CONCLUSIONS OF LAW

1.  The March 1984 rating decision which denied the Veteran's claim of entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  Evidence received since the March 1984 rating decision is new and material, and the claim of service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154(b); 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision.

New and Material Evidence

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Thus, reopening is required if newly submitted evidence, combined with VA assistance and considering the other evidence of record, would raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  Lay persons are competent to report symptoms and may also be competent to establish a nexus to service under certain circumstances.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  

In March 1984, the RO denied service connection for a back disability.  The evidence at the time consisted of available service treatment records and a March 1983 VA examination report.  Service connection was denied because the evidence did not reveal a chronic back disability.  The Veteran was notified of the decision and his appellate rights, but he failed to file a timely appeal.  

In the present appeal, additional evidence has been received in support of reopening the Veteran's claim of service connection for a back disability.  For the reasons to be discussed at least some of this evidence is new and material, and his claim may be reopened for consideration on the merits.  

In support of his claim, additional evidence, including private and VA medical records, have been received.  The Veteran has also been afforded a VA examination and a Board hearing regarding his back disability.  

Of import, the additional evidence reveals various diagnoses relating to the Veteran's low back, to include degenerative disc disease/degenerative joint disease of the lumbosacral spine, lumbar spondylosis, and mild degenerative changes to the lumbosacral spine.  

This evidence is new, in that it was not of record, at the time of the March 1984 denial.  Additionally, the newly received evidence is not cumulative and redundant of evidence already of record, as treatment records, lay statements and a VA examination reflect the possibility of continuity of symptomatology.  No such evidence was of record at the time of the prior denial.

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  Having received new and material evidence, the Veteran's claim of service connection for a back disability must be reopened and considered on the merits.  

Service Connection for a Low Back Disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

There must be competent evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In the case of any veteran who has engaged in combat with the enemy, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of such veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's DD Form 214 shows that he received a Parachute Badge, and his personnel records include a jump suspense record.  In addition, the Veteran is the recipient of a Combat Infantryman Badge, such that service incurrence consistent with the circumstances, conditions or hardships of such service shall be accepted notwithstanding the lack of an official record of such incurrence.  

Service treatment records show that in 1978 the Veteran was treated on more than one occasion for injuries reported on account of his parachuting jumps.  At his October 1982 retirement examination the Veteran's spine, musculoskeletal was normal; however, he reported that he experienced recurrent back pain.   

At a March 1983 VA examination the Veteran reported having pain in his low back from a parachuting injury.  The examiner did not comment on such report of low back pain.  In December 1983 the Veteran claimed entitlement to service connection for a back disability.  In February 1984 the Veteran was afforded a VA examination wherein he reported low back pain on rising in the morning if he had slept on a hard mattress.  He also reported having occasional pain in his back after prolonged bending.  The examiner noted that the Veteran's lumbosacral spine showed no tenderness, muscle spasm, or loss of motion.  Straight leg raising was normal, and he touched his toes easily.  The diagnosis was of low back pain, muscle spasm, not found.  A radiographic report for low back pain indicated a normal lumbosacral spine.  

An October 1997 radiology report for abdominal hernia repairs showed that the Veteran's axial and pelvic skeleton were remarkable for mild degenerative changes to the lumbosacral spine.  

In October 2002 the Veteran indicated that he had been treated for arthritis in his back.  He reported that he had served for 19 years in the Airborne, and experienced a couple of bad jumps, and had years of wear and tear from jumping.  A March 2000 note shows that the Veteran reported experiencing back pain for two weeks.  He indicated that he used a heating pad, but otherwise did not take medication other than Aspirin.  He reported that he might have strained his back at work where he lifted five-gallon cans over a little ridge.  He indicated that his back pain was worse at night, and that he was unable to sleep.  

The Veteran's wife and a friend wrote to indicate that they witnessed the Veteran in pain and reported that he had gout and arthritis.  In addition, Damon Arrington, F.N.P., wrote that the Veteran was under his care for various conditions, to include the back, and was prescribed various medications; however, such medications were listed without indicating the purpose for which they were prescribed.  

A March 2003 medical record from Fort Bragg shows that the Veteran reported experiencing chronic low back pain, and again relayed his history as a paratrooper.  

Henry Moyle, M.D., wrote in October 2004 to indicate that the Veteran was in his care for low back pain as well as neck symptoms, and that studies showed the Veteran had fairly significant spinal cord compression secondary to degenerative changes and herniated discs.  Although the Veteran could not cite any one event which caused his symptoms, Dr. Moyle opined that the Veteran's deterioration was consistent with fairly significant axial loading, which may have been exacerbated by jumping from airplanes or other heavy service-related activity.  Records from November 2004 show that the Veteran was wheelchair bound following his lumbar myelogram a month earlier, and had lost motor function in both legs.  He experienced pain and paresthesia of his lower limbs, as well as neuropathy.  He was assessed as having lumbar radiculopathy and discogenic disease.  

In November 2004 the Veteran indicated that he had served for 19 years in the Airborne and was a Jump Master, which required a minimum of 65 jumps.  He reported that in order to receive his jump pay he was required to jump at least once every three months; however, he indicated that he made many more jumps than the minimum requirement.  He reported that he became a Jump Master in April 1968 and stayed with the Airborne for 12 years after he finished school, meaning he had more than 100 jumps.  

VA treatment records show that the Veteran took Amytriptyline for chronic pain.  In January 2005 the Veteran was encouraged to continue Elavil for his spinal stenosis and to follow-up with his private neurosurgeon for a myelogram.  

The Veteran was afforded a VA examination of his spine in January 2005.  The Veteran reported having lumbar degenerative problems.  He described his back pain as present most of the time, although intermittent, occurring multiple times during the day.  The Veteran described his back pain as increasing when he lay down, or engaged in bending or stooping.  He indicated that he did not experience much increase in pain with walking.  He reported that he had some numbness in the lower parts of his lower extremities, but that it had been attributed to his diabetes.  The Veteran reported that he took Amitriptyline and Aspirin for his back pain.  The Veteran reported that although he walked with a cane, it was due to his knees rather than his back, and for the appointment he was observed to have opted to use a clinic wheelchair.  The Veteran did not wear a back brace.  The Veteran reported two instances of lumbar strain while in the service, both of which were treated before his return to duty.  

The examiner observed that lumbosacral strain was mentioned at an examination in 1982; however, X-rays and examination of the low back were normal.  The Veteran reported difficulty dressing such that his wife assisted him.  He indicated that he worked as a supervisor at a rest home.  The Veteran reported that he was unable to engage in recreational activities, and that he was not working, although he indicated this was due to health problems such as hypertension and diabetes rather than due to his back.  The Veteran had not experienced incapacitating episodes with bedrest ordered by a physician for his back.  Examination of the lumbosacral spine revealed no evidence of redness, tenderness or swelling.  There was no paravertebral, sacroiliac or sciatic notch tenderness.  The Veteran reportedly had a history of degenerative disease of the lumbosacral spine.  As such, the examiner diagnosed degenerative disc disease and degenerative joint disease of the lumbosacral spine.  He reported that there were only two episodes of lumbosacral strain with normal X-ray and normal examination one year following the Veteran's service.  The examiner indicated that he could find no evidence that this was related to the Veteran's military service without resort to unfounded speculation.    

In September 2005 the Veteran wrote that he had injured his back and neck in service on more than one occasion, but did not seek medical attention because it was considered a weakness to go to the medic or hospital.  The Veteran indicated that his doctor informed him his disabilities were of the type that occurred because of many years "of the pounding" or jarring to his back and neck when he "hit the ground" or landed from parachuting jumps.  

In February 2011 the Veteran's representative indicated that the Veteran was a combat Veteran and had jump status for 19 years.  He cited a number of Internet articles wherein he indicated the literature linked jumps with the disabilities which the Veteran then experienced, showing military parachuting was hazardous and linked to many injuries.  The representative indicated that the Veteran's private doctors and those at Fort Bragg were better versed in the effects of long term military parachuting than the VA examiner.  In addition, the representative indicated that the Veteran had no known intervening causes or accidents.  The articles linked lifetime overuse and trauma from parachuting to degenerative disc disease.  

At his November 2011 hearing, the Veteran discussed his belief that his cervical and back disabilities were due to his parachuting over the years in service.  He emphasized a particular landing where the winds picked up and he was dragged along the ground and against the rocks in the drop zone, which he asserted hurt his back and shoulder and made it difficult for him to walk.  He reported that he was taken to a civilian hospital and later to Fort Bragg.  He also reported there were instances when his neck and back were wrenched by the parachute snapping, but that he did not seek medical attention.  The Veteran reported that sometime in the 1990s or early 2000s he was treated at Fort Bragg, Joel Sub-Clinic by Doctor Pierre who informed him that his jumps likely caused his back and neck problems, and referred him to a neurosurgeon at Lamore County Hospital, namely Dr. Moyle.  The Veteran reported that as jump master he got to the point where his joints locked up and he needed to be pulled back in the plane when he hung from it to scan for a drop area.  The Veteran also described a particularly jarring incident when he landed with wiring equipment still attached to him.  The Veteran's representative suggested that the Veteran's arthritis worsened over time.  

In summary, the Veteran has suffered from various low back symptomatology since service.  Specifically, service treatment records show that he reported experiencing recurrent back pain.  The Veteran has been diagnosed as having or treated for such low back disability as significant spinal cord compression secondary to degenerative changes and herniated discs, lumbar radiculopathy and discogenic disease, degenerative disc disease and degenerative joint disease.  His record has shown that he credibly reported symptoms of pain in his low back since service.  

As such, there is at least an equipoise of the evidence, and the Board will resolve all reasonable doubt in favor of the Veteran.  In light of the symptoms of back pain in service, and the competent and credible assertions that the Veteran has experienced back pain in the same area during and since service, and the competent and credible evidence regarding his low back diagnoses, there is an equipoise of the evidence.  

Consequently, reasonable doubt is resolved in the Veteran's favor, and the Board finds that the evidence of record supports service connection for a low back disability.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.  

Service connection for a low back disability is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Medical records from Fort Bragg show that in October 2002 the Veteran had neck stiffness.  In November 2002 the Veteran reported that he was having such bad pain in his shoulders that on some days his wife helped him to get dressed.  He reported that he was in physical therapy three times weekly as a result.  In December 2002 the Veteran was assessed as having partial improvement overall following cervical traction for neck pain that was more severe on his right side.  An August 2003 medical record shows that the Veteran reported chronic neck pain, and related his past history as a paratrooper.  Specifically, he described having pain on the left side of his neck, that was worse at night when he lay down.  He indicated that such pain radiated to his upper limbs.  He was observed to have normal posture, and range of motion exercises were completed for the head and neck without restrictions.  There was no contracture of the trapezius muscles.  Abductor of the arms caused sharp pain in his shoulder.  Radiology report was reviewed and the Veteran was assessed as having degenerative disc disease of the cervical spine, and bilateral cervical radiculopathy.  Such radiology report discussed spinal canal stenosis, and neuroforaminal narrowing due to osteophytosis.  In September 2003 the Veteran reported chronic paresthesia of his upper limbs, which were very severe at night.  A review of a radiology report of his magnetic resonance imaging of his neck showed severe spinal stenosis, multilevel and encroachment at the foramina, multilevel.  As such, severe spinal stenosis and bilateral cervical radiculopathy were assessed.  The Veteran was referred to neurosurgery.  

In September 2003 the Veteran indicated that he had restricted range of motion when he lifted his arms above shoulder level, as when he dressed himself.  An October 2003 VA treatment record shows that on review of his cervical MRI results the examiner indicated that the Veteran had multi-level spinal stenosis of his mid to lower cervical spine, severe at C4-5 and C5-6, with chronic neck and arm pain.  

In October 2004 the Veteran underwent cervical spine myelography which showed foraminal defects on both sides at the C5-6 level.  He also had a computed tomography scan without contrast, which showed disc space narrowing at C4-5 and C5-6.  

In October 2004 Dr. Moyle indicated that the Veteran was in his care for early cervical myelopathy and neck symptoms.  He indicated that studies showed the Veteran had fairly significant spinal cord compression secondary to degenerative changes and herniated discs.  Although the Veteran could not cite any one event which caused his symptoms, Dr. Moyle opined that his deterioration was consistent with fairly significant axial loading, which may have been exacerbated by jumping from airplanes or other heavy service related activity.  

As discussed above, the Veteran indicated that he served for 19 years in the Airborne and was a Jump Master, which required a minimum of 65 jumps, but that he had more than 100 jumps.  

In VA treatment records from December 2004 the Veteran reported that he had been seen by a private neurosurgeon for his spinal stenosis and had a myelogram, after which he was advised that he needed a cervical fusion.  The Veteran reported that he did not then want to have surgery.  A treatment note from February 2004 indicated that Amitriptyline was alleviating the Veteran's neck pain.  

Private treatment records from Pinehurst Surgical Clinic are of record from January 2004 to September 2007 with notes from Dr. Moyle who conducted a neurosurgery specialty examination.  They indicated that the Veteran had cervical spondylosis and appeared to have radicular findings that were improving.  There were no findings of myelopathy.  An October 2004 myelogram was ordered on account of the Veteran's significant cervical spondylosis, degenerative in nature at the 4-5 and 5-6 levels, with intermittent shoulder pain, particularly on the left side, possibly radiating down his arm.  In October 2004 Dr. Moyle indicated that he recommended surgical intervention, particularly given the level of canal compromise and cord compression.  

At his January 2005 VA examination of the spine the Veteran reported having cervical degenerative problems with neck pain present nearly all the time, and although intermittent, occurring multiple times during the day.  The Veteran reported that he took Amitriptyline and Aspirin for his neck pain.  The Veteran reported that his neck pain radiated down into his hands, with numbness of the hands.  The Veteran did not wear a neck brace.  The Veteran reported that his neck problems had only occurred in the previous two to three years.  The Veteran had not experienced incapacitating episodes with bedrest ordered by a physician for his neck.  

Examination of the neck showed it to be normal in appearance.  There was no tenderness noted to direct palpation lightly over the neck.  The Veteran could touch his chin to his chest, and to either shoulder.  He could touch his ears to his ipsilateral shoulders with minimal discomfort.  A recent MRI showed some spinal stenosis and broad-based degenerative changes over the cervical spine.  As such the examiner diagnosed degenerative disc disease, degenerative joint disease of the cervical spine.  The examiner opined that he could find no neck injury in the Veteran's claims folder, to include his service records.  

In June 2007 the Veteran wrote that he strongly disagreed with the RO that his neck problems were not caused by parachuting.  He reiterated that he jumped for 19 years.  

In August 2007 Dr. Moyle indicated that he and the Veteran had discussed the etiology of the Veteran's symptoms, that the Veteran's cervical spondylosis was fairly advanced, and that the Veteran had a history of multiple parachute jumps while in service.  Dr. Moyle indicated that he could not definitively say that one sequalae caused the other.  Nevertheless, he indicated that there was certainly axial loading and such a thing as the neck snapping back with parachute openings and heavy landings, which were all contributing factors to potentially advanced degenerative spondylosis, and as such could certainly be related.  

As discussed above, in February 2011 the representative cited a number of Internet articles wherein he indicated the literature linked lifetime overuse and trauma from parachuting to degenerative disc disease.  In addition, the representative highlighted that the weight of the helmet was an inherent neck stressor.  

At his November 2011 hearing the Veteran indicated that he believed his cervical and back disabilities were connected, and that they were both due to in-service jumps.  The specific instances discussed above involving landing with communications equipment still strapped to his back or being dragged across rocks on another landing are also applicable in his claim regarding service connection for a cervical spine disability.  

As such, the Veteran has reported pain in his cervical spine and has suggested that this could be secondary to his low back disability, which is now service connected.  There is, however, insufficient medical evidence upon which to render a decision on the Veteran's claim of service connection for a cervical spine disability, to include as secondary to his now service-connected low back disability.  Thus, this claim is remanded for a medical examination and opinion statement to determine whether the Veteran's cervical spine disability was incurred in service or is due to or worsened by his now service-connected low back disability.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his cervical spine disability.  The Veteran's claims folder should be made available to the examiner for review.  The examiner should render an opinion as to whether it is at least as likely as not that any currently shown cervical spine disability is related to service, to include his parachuting jumps, or was caused or worsened by the service-connected low back disability.  

2.  After conducting any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


